Nebraska Supreme Court Online Library
www.nebraska.gov/courts/epub/
02/23/2016 08:25 AM CST




                                                        - 640 -
                               Decisions of the Nebraska Court of A ppeals
                                     23 Nebraska A ppellate R eports
                                                   STATE v. TYSON
                                                Cite as 23 Neb. Ct. App. 640




                                        State of Nebraska, appellee, v.
                                         La Ronn R. Tyson, appellant.
                                                    ___ N.W.2d ___

                                        Filed February 23, 2016.   No. A-15-054.

                1.	 Rules of Evidence. In proceedings where the Nebraska Evidence Rules
                     apply, the admissibility of evidence is controlled by the Nebraska
                     Evidence Rules; judicial discretion is involved only when the rules make
                     discretion a factor in determining admissibility.
                2.	 Rules of Evidence: Appeal and Error. Where the Nebraska Evidence
                     Rules commit the evidentiary question at issue to the discretion of the
                     trial court, an appellate court reviews the admissibility of evidence for
                     an abuse of discretion.
                3.	 Sentences: Appeal and Error. An appellate court will not disturb a sen-
                     tence imposed within the statutory limits absent an abuse of discretion
                     by the trial court.
                4.	 Judgments: Words and Phrases. An abuse of discretion occurs when a
                     trial court’s decision is based upon reasons that are untenable or unrea-
                     sonable or if its action is clearly against justice or conscience, reason,
                     and evidence.
                5.	 Impeachment: Testimony: Prior Statements. One means of attacking
                     the credibility of a witness is by showing inconsistency between his or
                     her testimony at trial and what he or she said on previous occasions.
                 6.	 ____: ____: ____. The trial court has considerable discretion in deter-
                     mining whether testimony is inconsistent with prior statements.
                 7.	 ____: ____: ____. As a general rule, a witness makes an inconsistent or
                     contradictory statement if he or she refuses to either deny or affirm that
                     he or she did, or if he or she answers that he or she does not remember
                     whether or not he or she made it.
                8.	 Evidence: Hearsay. It is elementary that out-of-court statements offered
                     to prove the truth of the matter asserted are hearsay.
                9.	 Rules of Evidence: Impeachment: Prior Statements. Prior incon-
                     sistent statements are admissible as impeachment evidence, but they
                                    - 641 -
           Decisions of the Nebraska Court of A ppeals
                 23 Nebraska A ppellate R eports
                              STATE v. TYSON
                           Cite as 23 Neb. Ct. App. 640

     are not admissible as substantive evidence, unless they are otherwise
     admissible under the Nebraska Evidence Rules.
10.	 Trial: Appeal and Error. Absent an abuse of discretion, a trial court’s
     ruling will be upheld on appeal.
11.	 Criminal Law: Trial: Juries: Appeal and Error. In a jury trial of a
     criminal case, harmless error exists when there is some incorrect con-
     duct by the trial court which, on review of the entire record, did not
     materially influence the jury in reaching a verdict adverse to a substan-
     tial right of the defendant.
12.	 Verdicts: Juries: Appeal and Error. Harmless error review looks to
     the basis on which the jury actually rested its verdict; the inquiry is
     not whether in a trial that occurred without the error a guilty verdict
     would surely have been rendered, but, rather, whether the actual guilty
     verdict rendered in the questioned trial was surely unattributable to
     the error.
13.	 Sentences. When imposing a sentence, the sentencing judge should
     consider the defendant’s (1) age, (2) mentality, (3) education and expe-
     rience, (4) social and cultural background, (5) past criminal record or
     record of law-abiding conduct, and (6) motivation for the offense, as
     well as (7) the nature of the offense and (8) the violence involved in the
     commission of the offense. The sentencing court is not limited to any
     mathematically applied set of factors.
14.	 ____. The appropriateness of a sentence is necessarily a subjective
     judgment and includes the sentencing judge’s observation of the defend­
     ant’s demeanor and attitude and all the facts and circumstances sur-
     rounding the defendant’s life.

   Appeal from the District Court for Douglas County:
K imberly Miller Pankonin, Judge. Affirmed.
   James J. Regan for appellant.
   Douglas J. Peterson, Attorney General, and George R. Love
for appellee.
   Irwin, Inbody, and R iedmann, Judges.
   Inbody, Judge.
                     INTRODUCTION
   LaRonn R. Tyson appeals his conviction by a jury of posses-
sion of a deadly weapon by a felon and the sentence imposed
                               - 642 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                          STATE v. TYSON
                       Cite as 23 Neb. Ct. App. 640

by the Douglas County District Court thereon. For the reasons
that follow, we affirm Tyson’s conviction and sentence.

                    STATEMENT OF FACTS
   On June 18, 2014, the State filed an information charging
Tyson with one count of possession of a deadly weapon by a
prohibited person, a Class ID felony, in violation of Neb. Rev.
Stat. § 28-1206 (Cum. Supp. 2014), and one count of posses-
sion of a stolen firearm, a Class III felony, in violation of Neb.
Rev. Stat. § 28-1212.03 (Cum. Supp. 2014).
   A jury trial was held on the matter. The parties stipulated to
several items: (1) that Tyson’s DNA was taken from Tyson’s
person and from the gun found at the scene and that the DNA
results indicated the presence of human DNA but did not result
in scientifically reliable proof that it was Tyson’s DNA, (2)
that Tyson was a “prohibited person” as defined in § 28-1206,
and (3) that the parties agreed the items in evidence were prop-
erly handled.
   The State called Omaha police officer James Holtmeyer to
the stand. Holtmeyer, a 6-year veteran of the Omaha Police
Department, testified that he is assigned to the uniform patrol
bureau. On May 17, 2014, Holtmeyer was assigned to patrol
and conduct surveillance when he received a dispatch call,
at approximately 4:30 p.m., regarding an alleged trespassing
at a residence on Stone Avenue in Omaha, Nebraska. Upon
arrival at the residence, Holtmeyer observed two individuals
on the front porch of the residence and several other people
inside of the residence. Holtmeyer approached the residence
and observed that one of the individuals was male and one
was female and that the male was wearing “blue jeans, a red
jacket, and a black and gray San Antonio Spur[s] baseball
cap.” Holtmeyer identified Tyson as that individual. Holtmeyer
also smelled a strong odor of marijuana. Holtmeyer testified
that Tyson appeared nervous and was clutching his waistband
with his right hand on top of his jacket. Holtmeyer asked
Tyson for his name and indicated to Tyson that he smelled the
                             - 643 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                        STATE v. TYSON
                     Cite as 23 Neb. Ct. App. 640

odor of marijuana and asked permission to conduct a pat-down
search of his person for weapons. Holtmeyer testified that
Tyson immediately stood up and jumped over the railing of the
front porch.
   Holtmeyer testified that he turned and ran down the porch
stairs in pursuit of Tyson. Holtmeyer testified that Tyson ran
toward the back of the residence between a wooden privacy
fence and detached garage. Holtmeyer testified that he did
not have visual contact with Tyson as he jumped off the
porch, but followed him and could see his back. Holtmeyer
also could not see Tyson the entire time he was running
through the passageway. Holtmeyer saw Tyson jump over
a chain link fence and stumble to his knees. Tyson’s black
and gray San Antonio Spurs baseball cap fell into the yard.
Holtmeyer testified that at that point, he was unable to fit
through the passageway and ran east and then southbound
around another house. Holtmeyer ran two blocks to Laurel
Avenue, where two officers observed Tyson running and
apprehended him.
   Once Tyson was arrested, Holtmeyer retraced the path that
Tyson had taken, because he expected that Tyson had tossed
some type of weapon or narcotic. Holtmeyer testified that in
his line of work, he has observed that people generally run to
delay apprehension and that it is usually weapons or narcot-
ics related. Holtmeyer found the red jacket that Tyson had
been wearing, which contained no weapons or narcotics, and
along the path, he found Tyson’s black and gray San Antonio
Spurs baseball cap. Near the wooden fence that separates the
yards of two residences on Stone Avenue, Holtmeyer also
found a black Heckler & Koch P30 9-mm firearm. Holtmeyer
admitted that he did not have Tyson in his field of vision the
entire pursuit and that Tyson could have tossed the gun during
that time.
   Cole Johannsen, an Omaha police officer, testified that
he was on patrol on May 17, 2014, when he received a call
to assist officers. Johannsen arrived at the specified address
                              - 644 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                         STATE v. TYSON
                      Cite as 23 Neb. Ct. App. 640

on Stone Avenue, exited his police cruiser, and observed
Holtmeyer speaking with two individuals on the front porch.
One of those individuals, later identified as Tyson, was male
and was wearing a red jacket, and as Johannsen approached
the porch, that individual jumped off the porch and ran back
toward the garage. Johannsen testified that he ran after Tyson
and did not lose sight of him until Tyson ran through the area
near the wooden fence. Johannsen continued to the back of the
house and through the gate where he observed Tyson running
southbound through the yards. Johannsen testified that he lost
Tyson when Tyson ran through a thicket. When Johannsen
made it through the thicket, he noted a black male walking
eastbound on the south side of Laurel Avenue in a blue T-shirt.
Johannsen testified that the male walking looked suspicious.
Johannsen’s attention was directed to the male by two young
children who told Johannsen that the male in the blue shirt
had taken his red jacket off. At that point, Tyson took off run-
ning and Johannsen pursued him again. Timothy Bauman, an
Omaha police officer, arrived in his police cruiser and exited
with his gun pointed at Tyson. Tyson stopped running, put his
hands up, and lay on the ground.
   Once Tyson was taken into custody, Johannsen began retrac-
ing his steps and located the red jacket in a driveway off of
Laurel Avenue near the thicket. Johannsen testified that Tyson
appeared to be “running full steam” and did not appear to be
holding his waistband. During the pursuit, Johannsen did not
see Tyson throw anything.
   James Hayley, an Omaha police officer, was also involved
in the events on May 17, 2014. Hayley interviewed several
female parties who indicated that they were renting the resi-
dence and had taken a no trespass notice down from the door.
Haley testified that he could smell a strong odor of marijuana
coming from the residence. Hayley went into the residence
to make contact with the renter when he heard a notice
on his police radio of “a party running southbound through
the houses.” During his investigation, Hayley observed a
                              - 645 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                         STATE v. TYSON
                      Cite as 23 Neb. Ct. App. 640

San Antonio Spurs baseball cap and a firearm located behind a
residence on Stone Avenue.
   Bauman testified that he was dispatched to the scene with
the other officers on May 17, 2014. Bauman drove his police
cruiser to the specified address on Stone Avenue, where
Holtmeyer was talking to a black male wearing “a black [base-
ball] hat with a red and white coat” sitting on the left side of
the porch. As Bauman approached the residence, that individ-
ual, Tyson, jumped off the porch and ran southbound between
the garage and wooden fence. Bauman lost sight of Tyson as
he rounded the corner of the garage in between the garage and
the fence. Bauman began pursuit of Tyson, but testified that
because he would not be able to get through the fence quickly,
he turned around and headed to his police cruiser. Bauman did
not see Tyson throw anything. Bauman headed southbound and
found Tyson running down Laurel Avenue. Bauman testified
that Tyson “was [no longer] wearing a coat or a hat.” Bauman
took Tyson into custody and did not find any weapons or nar-
cotics on his person. Bauman testified that he was speaking
with Tyson, who appeared nervous and was looking to see what
the officers who began backtracking his path were doing.
   Todd Andrews testified that in August 2012, he purchased
a Heckler & Koch P30 9-mm firearm from a store in Omaha.
Andrews obtained a permit to purchase the firearm, pur-
chased the firearm, and took his receipt and the firearm to the
police department to register it. Shortly thereafter, the firearm
was stolen from his home. Andrews testified that someone
broke into his home and stole several items, including the
firearm which had a specific serial number. Andrews reported
the firearm missing to the police. In May 2014, Andrews
received a call from the police department that a firearm had
been recovered. Andrews later discovered that the weapon
was his firearm, which matched the description and serial
number of his gun. Andrews testified that his firearm would
not fit into his pocket, and although unlikely, it might fit in
a waistband.
                               - 646 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                          STATE v. TYSON
                       Cite as 23 Neb. Ct. App. 640

    Brandee Foster testified that she has known Tyson since
2010. Foster was at the residence on Stone Avenue helping a
family friend move on the day that Tyson was arrested. Foster
took a video of the circumstances which was played to the jury.
Foster testified that in the video, Tyson is wearing a red jacket,
a “black hat,” and “some dark colored jeans.” Foster observed
the police approach the residence and ask for a lease for the
individual whom they had just helped move. Foster explained
that Tyson “was asleep on the porch” before he ran. Foster tes-
tified that she was with Tyson most of the day and that he did
not have a gun.
    The matter was submitted to the jury, which found Tyson
guilty of possession of a deadly weapon by a prohibited
person, but not guilty of possession of a stolen firearm. The
district court accepted the verdict and adjudged Tyson guilty
of possession of a deadly weapon by a prohibited person. A
presentence investigation report was ordered and received.
Thereafter, the district court sentenced Tyson to 16 to 20 years’
imprisonment with 243 days’ credit for time served. It is from
this order that Tyson has timely appealed.

                ASSIGNMENTS OF ERROR
   Tyson assigns that the district court erred by refusing to
allow him to present evidence of inconsistent statements in
accordance with Neb. Rev. Stat. § 27-801(4)(a)(i) (Reissue
2008) and by imposing an excessive sentence.

                  STANDARD OF REVIEW
  [1,2] In proceedings where the Nebraska Evidence Rules
apply, the admissibility of evidence is controlled by the
Nebraska Evidence Rules; judicial discretion is involved
only when the rules make discretion a factor in determining
admissibility. State v. Valverde, 286 Neb. 280, 835 N.W.2d
732 (2013); State v. Kibbee, 284 Neb. 72, 815 N.W.2d 872
(2012). Where the Nebraska Evidence Rules commit the evi-
dentiary question at issue to the discretion of the trial court,
                               - 647 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                          STATE v. TYSON
                       Cite as 23 Neb. Ct. App. 640

an appellate court reviews the admissibility of evidence for an
abuse of discretion. Id.
   [3,4] An appellate court will not disturb a sentence imposed
within the statutory limits absent an abuse of discretion by the
trial court. State v. Berney, 288 Neb. 377, 847 N.W.2d 732
(2014). An abuse of discretion occurs when a trial court’s deci-
sion is based upon reasons that are untenable or unreasonable
or if its action is clearly against justice or conscience, reason,
and evidence. State v. Bauldwin, 283 Neb. 678, 811 N.W.2d
267 (2012).
                           ANALYSIS
Prior Inconsistent Statements.
   Tyson argues that the district court erred by refus-
ing to allow him to present prior inconsistent statements
made by Holtmeyer as substantive evidence despite the fact
that Holtmeyer testified at trial and was subject to cross-­
examination. For the reasons that follow, we reject Tyson’s
claim that the district court’s evidentiary ruling was errone-
ous, although for reasons different than those of the district
court. It is a longstanding rule that if we reach the same con-
clusion as the district court—here, specifically that the evi-
dence was properly excluded—we will affirm the order of the
district court, although for a different reason. See Boettcher
v. Balka, 252 Neb. 547, 567 N.W.2d 95 (1997) (proper result
will not be reversed on appeal merely because it was reached
for wrong reasons; when record demonstrates that decision of
trial court is correct, although such correctness is based on
different ground from that assigned by trial court, appellate
court will affirm).
   [5-8] One means of attacking the credibility of a witness
is by showing inconsistency between his or her testimony at
trial and what he or she said on previous occasions. State v.
Marco, 220 Neb. 96, 368 N.W.2d 470 (1985). The trial court
has considerable discretion in determining whether testimony
is inconsistent with prior statements. Id. As a general rule, a
                               - 648 -
          Decisions of the Nebraska Court of A ppeals
                23 Nebraska A ppellate R eports
                          STATE v. TYSON
                       Cite as 23 Neb. Ct. App. 640

witness makes an inconsistent or contradictory statement if
he or she refuses to either deny or affirm that he or she did,
or if he or she answers that he or she does not remember
whether or not he or she made it. Id. See State v. Burton, 282
Neb. 135, 802 N.W.2d 127 (2011). See, also, e.g., McAlinney
v. Marion Merrell Dow, Inc., 992 F.2d 839 (8th Cir. 1993);
United States v. Rogers, 549 F.2d 490 (8th Cir. 1976). It is
elementary that out-of-court statements offered to prove the
truth of the matter asserted are hearsay. § 27-801(3); State v.
Marco, supra.
   [9,10] Prior inconsistent statements are admissible as
impeachment evidence, but they are not admissible as sub-
stantive evidence, unless they are otherwise admissible under
the Nebraska Evidence Rules. State v. Ballew, 291 Neb. 577,
867 N.W.2d 571 (2015). See, State v. Rodriguez, 272 Neb.
930, 726 N.W.2d 157 (2007); State v. Williams, 224 Neb. 114,
396 N.W.2d 114 (1986). See, also, Neb. Rev. Stat. § 27-613
(Reissue 2008); § 27-801. Absent an abuse of that discre-
tion, the trial court’s ruling will be upheld on appeal. State v.
Ballew, supra.
   Tyson argues that the district court should have admitted the
prior inconsistent statements as substantive evidence pursuant
to § 27-801(4)(a)(i), which provides:
         (4) A statement is not hearsay if:
         (a) The declarant testifies at the trial or hearing and is
      subject to cross-examination concerning the statement,
      and the statement is (i) inconsistent with his testimony
      and was given under oath subject to the penalty of per-
      jury at a trial, hearing, or other proceeding, or in a depo­
      sition . . . .
   At trial, the district court found that the evidence was inad-
missible, even though it was not hearsay, because the admis-
sion of the evidence required a sponsoring witness. At oral
argument, Tyson did not set forth any arguments as to the
sponsoring witness requirement. The State commented that
there are no Nebraska cases involving a rule for a sponsoring
                                - 649 -
          Decisions of the Nebraska Court of A ppeals
                23 Nebraska A ppellate R eports
                           STATE v. TYSON
                        Cite as 23 Neb. Ct. App. 640

witness necessary for the admissibility of evidence under
§ 27-801(4)(a)(i), but, instead directed this court to United
States v. Dennis, 625 F.2d 782 (8th Cir. 1980), and continued
to argue that the district court was correct in its order, albeit for
reasons different than those set forth by the district court.
   We likewise have found no case law in Nebraska which
holds that a sponsoring witness is necessary for the admissi-
bility of prior inconsistent statements as substantive evidence
pursuant to § 27-801(4)(a)(i). Our research of case law outside
of Nebraska points to the necessity of a sponsoring witness
in cases dealing with hearsay and the business records excep-
tion, but not in the context of prior inconsistent statements as
substantive evidence. See, U.S. v. Turner, 189 F.3d 712 (8th.
Cir. 1999); Crane v. Crest Tankers, Inc., 47 F.3d 292 (8th. Cir.
1995); U.S. v. Coohey, 11 F.3d 97 (8th. Cir. 1993).
   In United States v. Dennis, supra, one of the pertinent issues
involved the defendant’s objection to the trial court’s admis-
sion of prior inconsistent statements. In Dennis, one of the wit-
nesses testified before the grand jury that he saw the defendant
with a gun, that the defendant had lent him money, and that
the defendant had told him not to tell the grand jury; however,
on direct examination at trial, the witness denied all of those
facts and denied making or claimed not to recall making any
of the previous statements. When confronted with the different
testimony, the witness admitted to making the statements to
the grand jury. The trial court denied the defendant’s request to
reread some of the prior inconsistent statements to the jury on
the grounds that they were cumulative.
   The Eighth Circuit found that the trial court properly deter-
mined that the witness’ statements were inconsistent, but
because the witness denied or could not recall those prior
inconsistent statements, found that reading them to the jury
was the proper method of placing the statements into evidence.
The Eighth Circuit found:
      Laying the proper foundation for a prior inconsistent
      statement requires that the witness must be afforded an
                              - 650 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                         STATE v. TYSON
                      Cite as 23 Neb. Ct. App. 640

     opportunity to explain or deny the statement and that the
     opposing party must be afforded an opportunity to inter-
     rogate the witness concerning the statement. Osborne v.
     United States, 542 F.2d 1015, 1020 (8th Cir. 1976); United
     States v. Martorano, 457 F. Supp. 803, 811 (D.Mass.
     1978) (denial of new trial), rev’d on other grounds, 610
F.2d 36 (1st Cir. 1979). Where a witness denies or can-
     not recall a prior inconsistent statement, that statement
     may be read to the jury for impeachment. United States
     v. Rogers, . . . 549 F.2d 490 [(8th Cir. 1976)]. But a wit-
     ness who admits making a prior inconsistent statement is
     thereby impeached, and no further testimony is necessary.
     United States v. Jones, 578 F.2d 1332, 1340 (10th Cir.),
     cert. denied, 439 U.S. 913, 99 S. Ct. 284, 58 L. Ed. 2d
259 (1978).
United States v. Dennis, 625 F.2d at 796.
   However, the circumstances of the present case are distin-
guishable, as the defendant in Dennis sought to use the prior
inconsistent statements as impeachment, not as substantive
evidence, which has been established as two different methods
of using prior inconsistent statements. Therefore, we decline
to follow or substantiate the ruling of the district court that a
sponsoring witness was required.
   At trial, at the beginning of Tyson’s cross-examination of
Holtmeyer, the State objected to Tyson’s counsel’s questioning
regarding Holtmeyer’s testimony at the preliminary hearing.
        [Tyson’s counsel:] So when you testified at your pre-
     liminary hearing —
        [The State]: I’m going to object as improper
     impeachment.
        [Tyson’s counsel:] I’m not sure —
        THE COURT: I haven’t heard the question yet. Are
     you —
        [Tyson’s counsel:] What — I’m going to ask him this:
     You testified at the preliminary hearing under oath?
        [Holtmeyer]: Yes, sir.
                               - 651 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                          STATE v. TYSON
                       Cite as 23 Neb. Ct. App. 640

        [Tyson’s counsel:] You didn’t talk about losing sight
     of . . . Tyson on three different occasions then, did you?
        [Holtmeyer:] No. You didn’t ask me that question.
        [Tyson’s counsel:] You testified then that you suspect
     that when he threw the firearm over the fence was when
     he cut southwest out of your vision; wasn’t that your tes-
     timony then?
        [Holtmeyer:] That was my answer after being asked
     that specific question, about whether he could have then
     tossed the firearm when he cut southwest.
        [Tyson’s counsel:] Do you recall being asked: Do you
     think . . . Tyson came back at some point and put the gun
     there, and answering, as I testified earlier from the point
     where I witnessed him jump over the fence, fall to his
     knees and a hat fall off his head, he then cut immediately
     to the southwest of my vision, so that’s when I suspect he
     threw the firearm over the fence?
        [The State]: Judge, I would ask — I would renew my
     objection for improper impeachment.
        [Tyson’s counsel]: It’s classic prior inconsistent state-
     ment under oath.
        ....
        THE COURT: Overruled. The answer stands.
   The record then indicates that near the conclusion of the trial
proceedings, Tyson’s counsel announced that his final matter in
the case involved reading the alleged prior inconsistent state-
ments made by Holtmeyer, at the preliminary hearing, to the
jury as substantive evidence.
        [Tyson’s counsel]: Your Honor, I’m just going to let the
     Court know that my — our case — the only remaining part
     of our case is going to be my intention to read prior incon-
     sistent statements of Officer Holtmeyer, which were given
     at a preliminary hearing, and I think they’re admissible.
        They’re not hearsay, they’re admissible under Rule
     27-801(4)(a), as prior statements made in a proceeding
     that meets the qualifications of that statute.
                                - 652 -
          Decisions of the Nebraska Court of A ppeals
                23 Nebraska A ppellate R eports
                           STATE v. TYSON
                        Cite as 23 Neb. Ct. App. 640

          I’ve told [the State] what portions of it I intend to read,
      and, of course, that allows him to read consistent provi-
      sions if he so desires, the way I understand the statute.
The State objected, and after arguments were made by both
parties, the district court ordered:
          THE COURT: The opportunity to — the statement is
      not hearsay and can be admissible under this rule when
      — with a sponsoring witness. The witness was here, was
      subject to cross-examination, and that’s when the rule
      would kick in in terms of that information not being hear-
      say to be — and requires the sponsoring witness.
          That testimony does not come in in and of itself just
      being read in the record, so I guess there’s a motion by
      the State at this time to exclude it?
          [The State]: I would I guess formally make an oral
      motion in limine to exclude the reading of that por-
      tion of the preliminary hearing as outlined by [Tyson’s
      counsel].
          THE COURT: The Court is going to grant that . . . .
Tyson then made the following offer of proof:
      So as an offer of proof in my request to offer a prior
      inconsistent statement pursuant to Nebraska Rev Stat [sic]
      27-801(4)(A) [sic], I intended to read Officer Holtmeyer’s
      testimony at a preliminary hearing held on June 17, 2014,
      . . . Page 16, Line 20.
          The question being: So at that point then, you’re going
      towards where you see him jump the Cyclone fence,
      question mark?
          Answer: Yes. I was right behind him until I witnessed
      him leap over the fence and noticed that the space that
      separated the house and the neighbor’s fence was only
      approximately a foot to a foot and a half wide, and my
      shoulders are wider than that.
          Another prior inconsistent statement would be on Page
      17 of that preliminary hearing, Line 14.
                               - 653 -
          Decisions of the Nebraska Court of A ppeals
                23 Nebraska A ppellate R eports
                          STATE v. TYSON
                       Cite as 23 Neb. Ct. App. 640

           So did you say — do you think Tyson came back at
        some point and put his gun there, question mark?
           Answer: No. As I testified earlier, from the point where
        I witnessed him jump over the fence, fall to his knees and
        the hat fall off his head, he then immediately cut to the
        southwest out of my vision, and so that’s where I suspect
        he threw the firearm threw [sic] the fence.
    The State then offered the portion of Holtmeyer’s testimony
from the preliminary hearing “for the limited purpose of a
complete record for the Court of Appeals and Supreme Court
. . . I’m not offering it as an exhibit for the jury.” Tyson’s coun-
sel did not object to the offer. Thereafter, both parties rested
their cases.
    Upon our review of the record, we find that the state-
ments Tyson wished to offer as substantive evidence did not
meet the requirements prescribed by § 27-801(4)(a)(i). Clearly,
Holtmeyer was available and testified at trial and was sub-
jected to cross-examination regarding his statements, and the
statements that Tyson wished to offer were made under oath
at the preliminary hearing; however, the statements were not
inconsistent with Holtmeyer’s testimony given at the prelimi-
nary hearing and, therefore, were not admissible as substantive
evidence under § 27-801(4)(a)(i). At the preliminary hearing,
Holtmeyer was questioned about the setup of the scene where
the incident occurred and was not questioned until trial about
the times that he might have lost sight of Tyson. Holtmeyer
did not deny that he testified at the preliminary hearing that
he lost sight of Tyson after he jumped over the fence and
moved southwest; instead, he indicated that he was not ques-
tioned at the preliminary hearing, as he was at trial, about any
other times Holtmeyer may have lost sight of Tyson. Thus,
Holtmeyer’s statements at the preliminary hearing were not
admissible as substantive evidence because they were not
inconsistent statements.
    [11,12] Furthermore, even if the district court did abuse
its discretion by denying Tyson the opportunity to read to the
                              - 654 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                         STATE v. TYSON
                      Cite as 23 Neb. Ct. App. 640

jury the statements made by Holtmeyer, which we have found
it did not, that error would have been harmless. In a jury trial
of a criminal case, harmless error exists when there is some
incorrect conduct by the trial court which, on review of the
entire record, did not materially influence the jury in reaching
a verdict adverse to a substantial right of the defendant. State
v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006). Harmless
error review looks to the basis on which the jury actually
rested its verdict; the inquiry is not whether in a trial that
occurred without the error a guilty verdict would surely have
been rendered, but, rather, whether the actual guilty verdict
rendered in the questioned trial was surely unattributable to
the error. Id.
   Here, other evidence was presented which supported the
jury’s verdict. In fact, Holtmeyer’s testimony at trial was much
more harmful to the State’s case at trial than at the preliminary
hearing, because Holtmeyer gave detailed testimony at trial
about the number of times he actually lost sight of Tyson dur-
ing the pursuit. As Tyson argues, the evidence presented to the
jury was not direct evidence of Tyson’s having possession of
the gun, but was circumstantial, including the police officer’s
testimony that Tyson was grasping his waistband and seemed
nervous when law enforcement approached and that in law
enforcement’s experience, when an individual runs from law
enforcement, it is generally because he or she is in possession
of weapons or narcotics.
   In conclusion, we therefore reject Tyson’s claim that the
evidentiary ruling was erroneous, although for reasons differ-
ent than the district court. See Boettcher v. Balka, 252 Neb.
547, 567 N.W.2d 95 (1997). This assignment of error is with-
out merit.

Excessive Sentence.
   Tyson argues that the district court abused his discretion in
imposing an excessive sentence by failing to weigh the appro-
priate factors.
                              - 655 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                         STATE v. TYSON
                      Cite as 23 Neb. Ct. App. 640

   [13,14] When imposing a sentence, the sentencing judge
should consider the defendant’s (1) age, (2) mentality, (3)
education and experience, (4) social and cultural background,
(5) past criminal record or record of law-abiding conduct, and
(6) motivation for the offense, as well as (7) the nature of
the offense and (8) the violence involved in the commission
of the offense. State v. Stevens, 290 Neb. 460, 860 N.W.2d
717 (2015). The sentencing court is not limited to any math-
ematically applied set of factors. Id. The appropriateness of a
sentence is necessarily a subjective judgment and includes the
sentencing judge’s observation of the defendant’s demeanor
and attitude and all the facts and circumstances surrounding the
defendant’s life. Id.
   The district court received and reviewed the presentence
investigation report and considered all of the appropriate fac-
tors. The presentence investigation report indicates that at
the time of sentencing, Tyson was 21 years old, had grad-
uated high school, and had one dependent. Tyson’s crimi-
nal history includes adjudications for theft by unlawful tak-
ing and possession of marijuana—1 ounce or less. As an
adult, Tyson has been convicted of theft by receiving sto-
len property—$200 to $500, obstructing the administration
of law, possession of a controlled substance, possession of
marijuana—1 ounce or less, reckless driving, and attempted
burglary. The presentence investigation report indicates
that Tyson scored overall in the very high risk range on an
LS/CMI assessment.
   Tyson was convicted of possession of a deadly weapon by a
felon, a Class ID felony, punishable by 3 to 50 years’ impris-
onment. See, § 28-1206(3)(b); Neb. Rev. Stat. § 28-105(1)(a)
(Cum. Supp. 2014). The district court sentenced Tyson to 16
to 20 years’ imprisonment, which is well within the statutory
sentencing range. However, as set forth above, Tyson argues
that the court failed to take into account the appropriate fac-
tors that he was only 19 years old at the time of the arrest,
that no one actually saw him with a firearm, that there was no
                               - 656 -
         Decisions of the Nebraska Court of A ppeals
               23 Nebraska A ppellate R eports
                          STATE v. TYSON
                       Cite as 23 Neb. Ct. App. 640

evidence of violence, and that he was a high school graduate
with a newborn son and a supportive family.
   Our review of the record indicates that not only was Tyson’s
sentence within the statutory sentencing range, but that the dis-
trict court considered all of the appropriate factors. Those fac-
tors include the seriousness of Tyson’s offense and his criminal
history, which included three felony convictions as an adult in
only a short amount of time. Based upon the record, we cannot
say that the district court abused its discretion by imposing a
sentence within the statutory sentencing range. This assignment
of error is without merit.
                        CONCLUSION
    In sum, we find that the district court did not abuse its dis-
cretion by sustaining the State’s objection to Tyson’s counsel’s
reading preliminary hearing testimony of Holtmeyer to the jury
as substantive evidence and by imposing a sentence within the
statutory sentencing range. Therefore, we affirm Tyson’s con-
viction and sentence.
                                                      A ffirmed.